Detailed Final Action 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 16/842,602 (hereinafter also referred to as ‘602 or the instant application), filed April 7, 2020, which is a reissue application of U.S. Patent No. 9,667,860 (hereinafter also referred to as ‘860 or the original patent), issued     May 30, 2017 on U.S. Non-Provisional Patent Application No. 14/259,126 (hereinafter also referred to as ‘126 or the parent application), entitled “PHOTO COMPOSITION AND POSITION GUIDANCE IN A CAMERA OR AUGMENTED REALITY SYSTEM”, filed April 22, 2014.1  The parent application claims benefit to U.S. Provisional Patent Application No. 61/939,724, filed February 13, 2014. 

3. With regard to litigation involving ‘860, see Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘860 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.

	Most recently, a response was filed on August 3, 2021.  The response amended claims 1, 5, 6, 8, 12, 14-16, and 19-26, the specification and the drawings.  A corrected ADS was concurrently filed. 

5.  As of the date of this Office Action, the status of the claims is:
Claims 1-26 are pending.
Claims 1-26 are examined.
Claims 1-26 are objected to and/or rejected as set forth infra.

Priority
6.  Based upon a review of the instant application, the Examiner finds that Patent Owner is claiming benefit to U.S. Non-Provisional Patent Application No. 14/259,126 (hereinafter also referred to as ‘126 or the parent application), entitled “PHOTO COMPOSITION AND POSITION GUIDANCE IN A CAMERA OR AUGMENTED REALITY SYSTEM”, filed April 22, 2014, which claims benefit to U.S. Provisional Patent Application No. 61/939,724, filed February 13, 2014.2

Notice of Pre-AIA  or AIA  Status
7. Because the effective filing date of claims of the instant application is after March 16, 2013, see prior paragraph, the AIA  First Inventor to File (“AIA -FITF”) provisions apply thereto. See also paragraph 1, supra.

ADS
8.   The Application Data Sheet (ADS) filed 8/3/2021 is acceptable.
 
Objections
9. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 12 and 19 now recite “one or more processors” which performs/to detecting/detect, analyzing/analyze/, determining/determine, and capturing/capture.  The specification does not describe such “one or more processors”.  Note col. 4, lines 2-40 describes a capturing device with a processor and memory and image sensor and the processor executes or is used to execute process instructions. Likewise col. 11, lines 40-41 and 56-58 and the originally filed claim 12 of the parent application disclose the processor(s) executing instructions for operations therethrough, i.e. not performing the operations, e.g. detects, captures, as claimed.
 
Drawings
10. The drawings were received on August 3, 2021.  These drawings are acceptable.
Claim Objections
	
11.  Claims 1-26 are objected to because of the following informalities:  
	In claims 1, 12 and 19, fourth to last line and second to last line, “that includes” should be --including--.  Appropriate correction is required.

Claim Rejections - 35 USC § 251
12. Claims 1-26 are rejected under 35 U.S.C. 251 as being based upon new matter
added to the patent for which reissue is sought. The added material which is not supported
by the prior patent is as follows:
	
	See paragraph 13 below.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
When the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.  Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 12 and 19 recite determining, based on the attributes of the objects, whether at least one of position or setting of the capturing device is to be adjusted, wherein determining whether the at least one of position or setting of the capturing device is to be adjusted …: determining whether the capturing device is tilted at an angle; and determining, based on the depth attribute, that a depth aspect of the least one object is not represented in the 2D representation of the real-world scene in the image; responsive to determining that the at least one of position or setting of the capturing device is to be adjusted, providing…. suggestions to adjust the at least one of position or setting of the capturing device in accordance to rules, the to adjust the angle of the capturing device, and the suggestions comprising a second suggestion to adjust the position of the capturing device to capture a different view of the at least one object that represents the depth aspect of the at least one object in the image. Col. 5, lines 42-44 and 46-51 and 51-53, col. 8, lines 39-53, 55-62, and Figs. 3F and 3G are relied upon for support.  
The citations support determining, based on the attributes of the objects, whether at least one of position or setting of the capturing device is to be adjusted, wherein determining whether the at least one of position or setting of the capturing device is to be adjusted includes determining whether the capturing device is tilted at an angle; and determining, based on the depth attribute, whether a depth aspect of the least one object is not represented in the 2D representation of the real-world scene in the image; and responsive to determining the capturing is tilted at an angle and the depth aspect is not represented, providing suggestions to adjust the at least one of position or setting of the capturing device in accordance to rules, the suggestions comprising a first suggestion to adjust the angle of the capturing device, and the suggestions comprising a second suggestion to adjust the position of the capturing device to capture a different view of the at least one object that represents the depth aspect of the at least one object in the image.  Claims 1, 12 and 19 do not recite such.
Claims 22, 25 and 26 now recite obtaining information about the at least one object from one or more sources including at least one of a map application, a travel application, or one or more other users, and determining that a depth aspect of the least one object is not represented in the 2D representation of the real-world scene in the image is based, at least in part, on the obtained information about the at least one object. Col 8, line 63-col. 9, line 5 and col. 9, lines 8-14 are relied upon for support.  Claim 24, which depends from claim 22 now recites analyzing is performed in response to the at least one object being determined to be the primary focus of the image.  Col. 8, lines 6-17 and col. 9, lines 1-5 are relied upon for support.
The citations relied upon for support describe the analysis including determining an object that is the primary focus and basing the analysis/examination of the image on the object of primary focus and using the information gathered from other sources along with the information obtained through the examination of the image captured by the user to determine if the primary focus object has been captured to reflect the 3D aspects.  Claims 22 and 25-26 do not claim such.  The citations also describe providing suggestions for adjusting the position or setting of the camera if it is determined that the primary focus object has not been captured to reflect 3D aspects.  Claim 24 does not claim such. 

14.  Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 19 recite “the at least one object that represents the depth aspect of the at least one object in the image” on the sixth to last line.  There is insufficient antecedent basis for this limitation in the claim.
In claim 21, is “detecting the image” on line 1 the same as “detecting…an image” on line 2 of claim 1?  In claim 22, is “determining that a depth aspect” on line 4 the same as  “determining…that a depth aspect” on line 13 of 1?  This also applies to similar language of 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


15. Claims 1-26 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Kruglick (US Patent Appl. Publ. 2012/0314096, hereinafter also referred to as ‘096)
	See ‘096 in its entirety.
Claim 1
     A method, comprising:
	See ‘096 at, e.g., preamble of claim 1 thereof.
detecting, using a processor of a capturing device, an image of a real-world scene, the image received on the capturing device, the image including a 2D representation of the real- world scene;

See ‘096 at, e.g., Fig. 1, elements 100, 102, 106, Fig. 2, elements 100, 202, and Fig. 11, paragraphs 26-30, 32-33, 85-86, 88, 94 and 96.
analyzing, using the processor, the image to identify objects in the real-world scene and determine attributes of the objects, …wherein analyzing the image includes generating a three-dimensional (3D) model that identifies a depth attribute of at least one object of the objects in the real-world scene;

See prior discussion  and ‘096 at, e.g.,  Fig. 3, step 302, Fig. 5, surfaces 510-516, paragraphs 25, 28, 30, 33, 36, 45-46, and 64-66.
the objects comprising animate objects;
 	See ‘096 at, e.g., paragraph 85. 
determining, based on the attributes of the objects, whether at least one of position or setting of the capturing device is to be adjusted, wherein determining whether the at least one of position or setting of the capturing device is to be adjusted comprises:
determining whether the capturing device is tilted at an angle; and
determining, based on the depth attribute, that a depth aspect of the least one object is not represented in the 2D representation of the real-world scene in the image;

See prior discussion and ‘096 at, e.g., Fig. 3, steps 304, 306, Fig. 5, surfaces 510-516, Fig. 9, directions/angles of elements 912, paragraphs 25, 28, 33, 37-40, 47-48, 64 and 67-71 and following discussion.

responsive to determining that the at least one of position or setting of the capturing device is to be adjusted, providing, using the processor, suggestions to adjust the at least one of position or setting of the capturing device in accordance to rules, the suggestions comprising a first suggestion to adjust the angle of the capturing device, and the suggestions comprising a second suggestion to adjust the position of the capturing device to capture a different view of the at least one object that represents the depth aspect of the at least one object in the image;

See prior discussion and ‘096 at, e.g., Fig. 2, elements 100, 206, Fig. 9, element 912 and paragraphs 28-29, 31, 33, 38-42, 59-60, 63, 66 and 77-84. 
detecting, using the processor, adjustment of the capturing device based on the suggestions provided, the adjustment used in receiving an adjusted image that includes an adjusted 2D representation of the real-world scene; and

See preceding discussion and ‘096 at, e.g., paragraphs 28, 31, 33, 41-42, 64 and 82-84.

capturing, using the processor, the adjusted image that includes the adjusted 2D representation of the real-world scene by the capturing device.


Claim 2
The method of claim 1, wherein the image received on the capturing device is detected by a sensor of the capturing device.

See  discussion of claim 1, e.g., Fig. 1 of ‘096, element 102.
Claim 3
 	The method of claim 1, wherein the capturing device is one of a mobile phone, camera, tablet personal computer, or eye glasses equipped with a camera.

See ‘096 at, e.g., paragraph 26.

Claim 4
The method of claim 1, wherein the received image is rendered on a screen of the capturing device, the received image being stored in cache buffer.

See discussion of claims 1-3, e.g., ,‘096 at Fig. 1, element 106, Fig. 9, element 106, Fig. 11, elements 1124, 1125, 1130, 1110, 1111, 1112,  paragraphs 28-29 and 88-90.
Claim  5
The method of claim 1, wherein the objects further include inanimate objects including background, buildings, or combinations thereof.

See ‘096 at, e.g. Figure 2 and paragraphs 54 and 85.

Claim 6
The method of claim 1, wherein suggestions include commands identified by the rules, the commands for adjusting the capturing device during capturing of the image.

See discussion of claim 1 with regard to “suggestions”, ‘096 at, e.g., Fig. 2, element 206, Fig. 9, 912, paragraphs 38-41, 53-55, 72, 77 81, 83 and the discussion of claim 7.


Claim 7
The method of claim 6, wherein the commands include one of move up, move down, move right, move left, zoom in, zoom out, adjust angle, use flash light, adjust position of the capturing device or any combinations thereof.

See ‘096 at, e.g., Fig. 9, element 912 and paragraph 83.
Claim 8    
The method of claim 1, wherein the capturing causes the adjusted image to be saved in memory of the capturing device.

See ‘096 at, e.g., Fig. 11, 1125 and the discussion of claim 4 above.


Claim  9
The method of claim 1, wherein the analyzing further includes computing a composition score based on the attributes of the objects captured in the image, wherein the composition score defines quality of the image, the computed composition score rendered on a screen of the capturing device.

See the discussion of claim 1, paragraphs 36-40,70-71, 77-79, 81-82 and 84 of ‘096, i.e. a dynamically changing image quality score rendered on a display screen of the capturing device such as that claimed

Claim 10 
The method of claim 9, wherein the detecting of the adjustment further includes dynamically adjusting the composition score to account for the adjustment in the image, the adjusted composition score rendered on the screen of the capturing device.


See discussion of claim 9



Claim 11

The method of claim 1, wherein the suggestions are provided as a text, another image, through audio, or any combinations thereof.





Claim 21

The method of claim 1, wherein detecting the image includes detecting multiple images, wherein analyzing the image to identify the objects includes determining a shift in camera position between capture of the multiple images, and wherein generating the 3D model is based on the multiple images.

As best understood, note paragraph 14 above, see ‘096 at, e.g. Figure 2, and paragraph 61 and the discussion of claims 9-10 below. 

Claim 22

The method of claim 1, further comprising:

obtaining information about the at least one object from one or more sources including at least one of a map application, a travel application, or one or more other users,

wherein determining that a depth aspect of the least one object is not represented in the 2D representation of the real-world scene in the image is based, at least in part, on the obtained information about the at least one object.

As best understood, note paragraphs 12-14 13 above, see ‘096 at, e.g., paragraphs 54 and 85 and the discussion of claim 1.


Claim 23
The method of claim 22, wherein obtaining the information about the at least one object from one or more sources is based on a location of the capturing device.

As best understood , note paragraph 14 above, see ‘096 at, e.g., paragraphs  54 and 85 and the discussion of claim 22.



Claim 24
The method of claim 22, wherein analyzing the image to identify objects in the real-world scene includes determining that the at least one object is a primary focus of the image, and wherein providing the second suggestion is performed in response to the at least one object being determined to be the primary focus of the image.

As best understood, note paragraphs 12-14 above, see ‘096 at, e.g., paragraphs 38 and 54 and the discussion of Figure 1 with regard to “suggestions”.

Claim 12

A non-transitory computer-readable storage medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations comprising:

As best understood, note paragraphs 12-13 above, see discussion of claim 1 and ‘096 at, e.g., Figs. 1 and 10 and paragraphs 86-87. 
detecting an image of a real-world scene, the image received on a capturing device, the image including a 2D representation of the real-world scene;
 analyzing the image to identify objects in the real-world scene and determine attributes of the objects, the objects comprising animate objects, wherein analyzing the image includes generating a three-dimensional (3D) model that identifies a depth attribute of at least one object of the objects in the real-world scene;
determining, based on the attributes of the objects, whether at least one of position or setting of the capturing device is to be adjusted, wherein determining whether the at least one of position or setting of the capturing device is to be adjusted comprises:
determining whether the capturing device is tilted at an angle; and 
determining, based on the depth attribute, that a depth aspect of the least one object is not represented in the 2D representation of the real-world scene in the image;
responsive to determining that the at least one of position or setting of the capturing device is to be adjusted, providing suggestions to adjust the at least one of position or setting of the capturing device in accordance to rules, the suggestions comprising a first suggestion to adjust the angle of the capturing device, and the suggestions comprising a second suggestion to adjust the position of the capturing device to capture a different view of the at least one object that represents the depth aspect of the at least one object in the image;
detecting adjustment of the capturing device based on the suggestions provided, the adjustment used in receiving an adjusted image that includes an adjusted 2D representation of the real-world scene; and
capturing the adjusted image that includes an adjusted 2D representation of the real-world scene by the capturing device.



Claim 13

The non-transitory computer-readable storage medium of claim 12, wherein the image received on the capturing device is detected by a sensor of the capturing device, and wherein the capturing device is one of a mobile phone, camera, tablet personal computer, or eye glasses equipped with a camera.

See discussion of claims 2-3.

Claim 14

The non-transitory computer-readable storage medium of claim 12, wherein the objects further include inanimate objects including background or buildings.

See discussion of claim 5 above.

Claim 15

The non-transitory computer-readable storage medium of claim 12, wherein the suggestions include commands identified by the rules, the commands for adjusting the capturing device during capturing of the image, and wherein the commands include at least one of move up, move down, move right, move left, zoom in, zoom out, adjust angle, use flash light, or adjust position of the capturing device.

See discussion of claims 6-7.

Claim 16

The non-transitory computer-readable storage medium of claim 12, wherein the capturing causes the adjusted image to be saved in memory of the capturing device.

See discussion of claims 4 and 8.


Claim 17
The non-transitory computer-readable storage medium of claim 12, wherein the analyzing further includes computing a composition score based on the attributes of the objects captured in the image, wherein the composition score defines quality of the image, the computed composition score rendered on a screen of the capturing device, and wherein the detecting of the adjustment further includes dynamically adjusting the composition score to account for the adjustment in the image, the adjusted composition score rendered on the screen of the capturing device.




Claim 18

The non-transitory computer-readable storage medium of claim 12, wherein the suggestions are provided as at least one of a text, another image, or audio.

See discussion of claim 11.


Claim 25

The non-transitory computer-readable storage medium of claim 12, wherein the operations further comprise obtaining information about the at least one object from one or more sources including at least one of a map application, a travel application, or one or more other users,

wherein determining that a depth aspect of the least one object is not represented in the 2D representation of the real-world scene in the image is based, at least in part, on the obtained information about the at least one object.


See discussion of claim 22.

Claim 19

A system comprising:
a memory; and
one or more processors, coupled to the memory, to:

As best understood, note paragraphs 12-13 above, see discussion of claims 1, 4 and 8.

detect an image of a real-world scene, the image received on a capturing device, the image including a 2D representation of the real-world scene;
analyze the image to identify objects in the real-world scene and determine attributes of the objects, the objects comprising animate objects, wherein analyzing the image includes generating a three-dimensional (3D) model that identifies a depth attribute of at least one object of the objects in the real-world scene;
determine, based on the attributes of the objects, whether at least one of position or setting of the capturing device is to be adjusted, wherein to determine whether the at least one of position or setting of the capturing device is to be adjusted, the one or more processors to:
determine whether the capturing device is tilted at an angle and 
determining, based on the depth attribute, that a depth aspect of the least one object is not represented in the 2D representation of the real-world scene in the image;
responsive to determining that the at least one of position or setting of the capturing
device is to be adjusted, provide suggestions to adjust the at least one of position or setting of the capturing device in accordance to rules, the suggestions comprising a first suggestion to adjust the angle of the capturing device, and the suggestions comprising a second suggestion to adjust the position of the capturing device to capture a different view of the at least one object that represents the depth aspect of the at least one object in the image;
detect adjustment of the capturing device based on the suggestions provided, the adjustment used in receiving an adjusted image that includes an adjusted 2D representation of the real-world scene; and
capture the adjusted image that includes an adjusted 2D representation of the real-world scene by the capturing device.

See discussion of claim 1.


Claim 20

The system of claim 19, wherein the objects further include inanimate objects including background or buildings.

See discussion of claim 5.


Claim 26
The non-transitory computer-readable storage medium of claim 12, wherein the operations further comprise obtaining information about the at least one object from one or more sources including at least one of a map application, a travel application, or one or more other users,

wherein determining that a depth aspect of the least one object is not represented in the 2D representation of the real-world scene in the image is based, at least in part, on the obtained information about the at least one object.


See discussion of claim 22.


Response to Amendment
 	The remarks of August 3, 2021 have been considered in their entirety.


Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  


Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,667, 860 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/
Primary Examiner, Art Unit 3992

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term of the patent was extended or adjusted by 39 days.
        2 It is noted that the entire invention must be supported (per 35 USC 112) in a single document relied upon for benefit of filing date.